[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REARGUE
The court has reviewed the Plaintiff's Motion to Reargue dated August 19, 1997.
The plaintiff requests permission to reargue the court's decision to overrule the plaintiff's Objection to the Defendant's Motion to Discharge the Notice of Lis Pendens dated July 2, 1997. The objection was dated July 7, 1997.
The plaintiff claimed that the objection should be sustained because the court ruled on the objection in chambers rather than CT Page 9280 ordering a hearing. However, the plaintiff misses the point of the court's ruling on its objection which was made on this basis.
    (1) That the defendant law firm did not file an appearance in this case; and
    (2) The plaintiff did not receive a copy of the defendant's appearance.
Since this court's file shows that the law firm of Robinson 
Cole did file an appearance on July 3, 1997, the court overruled the objection to the motion.
However, that is all this court ruled. There was no decision on the Motion for Discharge of the Notice of Lis Pendens. That motion remains to be heard.
Accordingly, the Motion to Reargue dated August 19, 1997, is denied. The parties may request a hearing on the Motion to Discharge the Lis Pendens.
D. Michael Hurley Judge Trial Referee